United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2206
                         ___________________________

                              Miguel Garcia Reynoso

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: February 23, 2017
                               Filed: March 8, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to Serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
      Guatemalan citizen Miguel Garcia Reynoso petitions for review of an order of
the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge (IJ) to deny withholding of removal.2 After careful consideration,
we conclude that substantial evidence supports the decision. See De Castro-Gutierrez
v. Holder, 713 F.3d 375, 379, 381-82 (8th Cir. 2013). The petition for review is
denied. See 8th Cir. R. 47B.
                       ______________________________




      2
       Reynoso does not challenge the IJ’s denial of relief under the Convention
Against Torture, or the IJ’s denial of his asylum application as untimely; thus, those
rulings are not before us. See Uli v. Mukasey, 533 F.3d 950, 954 n.2 (8th Cir. 2008).

                                         -2-